                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA
                                PITTSBURGH DIVISION


 ALEXANDER RHODES                            )
                                             )
        Plaintiff,                           )      Civil Action No. 19-1366
 v.                                          )
                                             )
 NICOLE PRAUSE                               )
                                             )
 And                                         )      PLAINTIFF’S NOTICE OF
                                             )      SUBPOENA TO GREGORY SIEGLE
 LIBEROS LLC.                                )
                                             )
        Defendants                           )
                                             )



       Plaintiff Alexander Rhodes respectfully files the attached Subpoena that will be served on

Mr. Gregory Siegle. A copy of the subpoena is attached hereto.



                                            Respectfully Submitted

                                            /s/ Andrew C. Stebbins
                                            Andrew C. Stebbins (OH 0086387)
                                            Minc LLC
                                            200 Park Avenue, Suite 200
                                            Orange Village, Ohio 44122
                                            T: (216) 373-7706
                                            astebbins@minclaw.com
                                            Attorney for Plaintiff Alexander Rhodes
